DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on February 14, 2022.  
Claims 1-3, 5-6, and 8-20 have been amended.  
Claim 4 has been cancelled. 
Claims 1-3 and 5-20 are pending.

Response to Amendment
Amendments to Claims 1-3, 5-6, and 8-20 are acknowledged.  Amendments to Claim 15 are sufficient to overcome the Claim Objection of Claim 15. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:


set a settlement method for the shopping event that is used in settlement with the consumer for purchasing the commodities, the settlement method including a first settlement method and a second settlement method; 
receive the commodity data 
execute a settlement process that includes performing a purchase transaction to purchase one or more of the commodities associated with the commodity data based on the commodity data and the settlement method, which includes: 
executing the settlement process to purchase all of the commodities in a single purchase transaction when the shopping event is completed in response to the first settlement method being set; and 
executing the settlement process each time the commodity data is received from the communication terminal such that each commodity is individually settled and purchased in individual purchase transactions throughout the shopping event in response to the second settlement method being set, wherein the second settlement method is set in response to the consumer selecting electronic settlement at the start of the shopping event 

Claim 1 is directed to a series of steps for financially settling a transaction for one or more commodities, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a communication interface, communication terminal, processor, memory and user interface does not take the claim out of the method of organizing human interactions.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the communication interface, communication terminal, processor, memory, and user interface are used to “cause the one or more processors” to perform the steps for:
set a settlement method;
receive commodity data;
execute a settlement process.  
The computer elements amount to applying the computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The judicial exception of financially settling a transaction is merely being applied on generically recited computer elements  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, using a communication interface to communicate with a communication terminal, a processor to execute a settlement process, and a user interface to select a settlement method, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).The Claim is ineligible.

Independent Claim 14 recites a method that performs substantially the same steps as Claim 1, and is thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-3 and 5-13 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-3 and 5-13 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.  Additional elements will be further addressed.

Dependent Claims 6 and 7 recite an additional element of a scanner configured to acquire commodity data and is mounted on a cart.  These elements are not indicative of integration into a practical application.  They merely amount to applying the scanner as a tool to perform the abstract idea.  They do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, using a communication interface to communicate with a communication terminal, a processor to execute a settlement process, and a user interface to select a settlement method, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claims are ineligible.

Dependent Claim 9 recites an additional element that defines the communication terminal as a personal device of the consumer that includes a sensor to acquire commodity data.  These elements are not indicative of integration into a practical application.  They merely amount to applying the scanner as a tool to perform the abstract idea.  They do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, using a communication interface to communicate with a communication terminal, a processor to execute a settlement process, and a user interface to select a settlement method, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.


Dependent Claims 15-20 depend from rejected Claim 14 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 15-20 are rejected for the same reasons as stated in the rejection of Claim 14 from which they depend.  Additional elements will be further addressed.

Dependent Claim 20 recites additional elements wherein the electronic device is the mobile terminal or the electronic device is not the mobile terminal. These elements are not indicative of integration into a practical application.  They merely amount to applying the scanner as a tool to perform the abstract idea.  They do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, using a communication interface to communicate with a communication terminal, a processor to execute a settlement process, and a user interface to select a settlement method, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2018/0158056 “Williams”, in view of US Pat Pub 2018/0240180 “Glaser”, and further in view of US Pat Pub 2020/0178706 “Stout”.

As per Claims 1 and 14-16, Williams discloses a commodity sales processing system and method comprising:
a communication interface configured to communicate with a communication terminal, the communication terminal configured to acquire commodity data regarding commodities to be purchased by a consumer during a shopping event (Williams: [0025] a communication device with interface configured to communicate to collect product data for items scanned to a shopping cart during a shopping session); 
one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to (Williams: [0018], computing device includes a processor and a memory coupled to the processor, the processor includes processing units capable of performing functions):
set a settlement method for the shopping event that is used in settlement with the consumer for purchasing the commodities (Williams: [0049] shopping application compiles data relating to the consumer's payment account to be used in the potential transaction (e.g., payment account credentials for the payment account, etc.)); 
receive the commodity data from the communication terminal (Williams: [0027] shopping application on the communication terminal compiles (from the product data structure and from the payment application) various data relating to the product and the potential purchase of the product by the consumer including, for example, a product description for the product, a product price and [0028], the merchant receives, via communication with the communication device (communication terminal) an indication of the selected product (commodity data)); and 
execute a settlement process that includes performing a purchase transaction to purchase one or more of the commodities associated with the commodity data based on the commodity data and the settlement method (Williams: [0060] when the commodities on the product list are considered accurate the shopping application enables the consumer to initiate a payment transaction form the selected products), which includes: 
executing the settlement process to purchase all of the commodities in a single purchase transaction when the shopping event is completed in response to the first settlement method being set (Williams: [0061] cause the shopping application to initiate a payment transaction using the selected account). 

Williams fails to disclose a commodity sales processing system and method comprising:
the settlement method including a first settlement method and a second settlement method;
executing the settlement process each time the commodity data is received from the communication terminal such that each commodity is individually settled and purchased in individual purchase transactions throughout the shopping event in response to the second settlement method being set, wherein the second settlement method is set in response to the consumer selecting electronic settlement at the start of the shopping event via a user interface of the communication terminal prior to the commodity data being acquired by the communication terminal. 

Glaser teaches a commodity sales processing system and method comprising:
the settlement method including a first settlement method and a second settlement method (Glaser: [0063] linking a smart cart with an account of a customer for paying for a virtual cart, [0091] payment information linked to a user profile account, and [0131] a customer account includes suitable charging account options including credit card, debit card, virtual currency, or any other suitable charging account). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams to include a first settlement method and a second settlement method as taught by Glaser, with the settlement for a shopping event as taught by Williams with the motivation of including the capability of being able to  automatically charge an account of a customer for the total of a shopping cart and/or alternatively automatically present the total transaction for customer completion (Glaser: [0028]).

Williams and Glaser fail to disclose a commodity sales processing system and method comprising:
executing the settlement process each time the commodity data is received from the communication terminal such that each commodity is individually settled and purchased in individual purchase transactions throughout the shopping event in response to the second settlement method being set, wherein the second settlement method is set in response to the consumer selecting electronic settlement at the start of the shopping event via a user interface of the communication terminal prior to the commodity data being acquired by the communication terminal. 

Stout teaches a commodity sales processing system and method comprising:
executing the settlement process each time the commodity data is received from the communication terminal such that each commodity is individually settled and purchased in individual purchase transactions throughout the shopping event in response to the second settlement method being set, wherein the second settlement method is set in response to the consumer selecting electronic settlement at the start of the shopping event via a user interface of the communication terminal prior to the commodity data being acquired by the communication terminal (Stout: [0073], a pay button may be provided, the user may pay for each item as it is placed in the cart, or may pay for an item using specific technology at a check out enabling a mobile device pay systems). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams and Glaser to include paying for items as they are added to the cart as taught by Stout, with the settlement for a shopping event as taught by Williams and Glaser with the motivation of facilitating faster and more efficient checkout process (Stout: [0002]).

As per Claims 2 and 17, Williams fails to disclose a commodity sales processing system and method, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to set the first settlement method in response to receiving the commodity data from the communication terminal without first receiving an indication of a settlement selection from the communication terminal.

Glaser teaches a commodity sales processing system and method, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to set the first settlement method in response to receiving the commodity data from the communication terminal without first receiving an indication of a settlement selection from the communication terminal (Glaser: [0029] and [0131]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams to include a settlement process when no settlement method is selected as taught by Glaser, with the settlement for a shopping event as taught by Williams with the motivation of automatically charge an account of a customer for the total of a shopping cart and/or alternatively automatically present the total transaction for customer completion (Glaser: [0028]).

As per Claims 3 and 18, Williams discloses a commodity sales processing system and method, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to set the first settlement method in response to receiving an indication of a cash settlement selection from the communication terminal (Williams: [0050]).  

As per Claims 5 and 20, Williams discloses a commodity sales processing system and method, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: 
determine that the shopping event is completed (Williams: [0062]); and 
generate an electronic receipt for viewing by the consumer through an electronic device of the consumer (Williams: [0062]).  

As per Claim 6, Williams discloses a commodity sales processing system, further comprising the communication terminal, wherein the communication terminal includes a scanner configured to acquire the commodity data (Williams: [0021]).  

As per Claim 7, Williams discloses a commodity sales processing system, wherein the scanner is mounted onto a cart (Williams: [0015]).  

As per Claim 8, Williams fails to disclose a commodity sales processing system, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to determine that the shopping event is completed in response to the cart being returned to a cart storage area.

Glaser teaches a commodity sales processing system, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to determine that the shopping event is completed in response to the cart being returned to a cart storage area (Glaser: [0028]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams to include determining when a shopping event is completed as taught by Glaser, with the settlement for a shopping event as taught by Williams with the motivation of automatically charge an account of a customer for the total of a shopping cart and/or alternatively automatically present the total transaction for customer completion (Glaser: [0028]).

As per Claim 9, Williams discloses a commodity sales processing system, wherein the communication terminal is a personal device of the consumer, and wherein the personal device includes a sensor configured to acquire the commodity data (Williams: [0015], [0021]).  

As per Claim 10, Williams fails to disclose a commodity sales processing system, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to determine that the shopping event is completed in response to the communication interface losing connection to the personal device.

Glaser teaches a commodity sales processing system, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to determine that the shopping event is completed in response to the communication interface losing connection to the personal device (Glaser: [0028]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams to include determining when a shopping event is completed as taught by Glaser, with the settlement for a shopping event as taught by Williams with the motivation of automatically charge an account of a customer for the total of a shopping cart and/or alternatively automatically present the total transaction for customer completion (Glaser: [0028]).

As per Claim 11, Williams fails to disclose a commodity sales processing system, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to determine that the shopping event is completed in response to the communication interface losing connection to the personal device for more than a threshold period of time.

Glaser teaches a commodity sales processing system, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to determine that the shopping event is completed in response to the communication interface losing connection to the personal device for more than a threshold period of time (Glaser: [0131]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams to include determining when a shopping event is completed as taught by Glaser, with the settlement for a shopping event as taught by Williams with the motivation of automatically charge an account of a customer for the total of a shopping cart and/or alternatively automatically present the total transaction for customer completion (Glaser: [0028]).

As per Claim 12, Williams discloses a commodity sales processing system, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: 
store the commodity data of the commodities for which the settlement process was performed (Williams: [0054]); 
determine the end of the shopping event; and output receipt data summarizing the commodity data stored in response to determining the end of the shopping event (Williams: [0062]).  

As per Claim 13, Williams discloses a commodity sales processing system, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to determine an output format of the receipt data and generate the receipt data according to the output format (Williams: [0062]).

As per Claim 19, Williams discloses a commodity sales processing method, wherein the processor is configured to set the second settlement method in response to receiving an indication of a credit, debit, or electronic settlement selection from the communication terminal at the start of the shopping event via a user interface of the communication terminal prior to the commodity data being acquired by the communication terminal (Williams: [0060]).  


Response to Arguments
35 USC 101
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Amendments to Claims 1 and 14 address the previous rejection, and are not directed to an abstract idea.  However, the Examiner finds that while the amendments add more detail to the processors and computing elements to execute the settlement of a shopping event, they fail to integrate the settlement of the shopping event beyond merely applying the settlement on generically recited computer elements that do not add a meaningful limitation to the abstract idea.

35 USC 103
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed February 14, 2022, with respect to the rejection(s) of claim(s) 1-3 and 5-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub 2018/0158056 “Williams”, in view of US Pat Pub 2018/0240180 “Glaser”, and further in view of US Pat Pub 2020/0178706 “Stout”.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687